DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/2021 and 1/11/2021 were filed after the mailing date of the Non-Final Office Action on 10/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 1/13/2021 has been entered.
Disposition of claims: 
Claims 1-16 are pending.
Claims 1, 4, 6, and 8-10 have been amended.
The amendments to claims 8-9 regarding change to “any one” have overcome the objections of claims 8-9 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claims 6 and 8-9 have overcome the rejections of claims 6 and 8-9 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 25 through the 4th paragraph of page 26 of the reply filed 1/13/2021 regarding the rejections of claims 1-5, 9-12, and 14-16 under 35 U.S.C. 103 set forth in the Office Action of 10/13/2020 have been considered. 
Applicant argues that the compound of Kwong ‘409 is not a metal complex compound, and the compound of Kwong ‘409 can be used as a host material or a charge carrier blocking/transporting material, rather than a phosphorescent light-emitting material. 
Respectfully, the Examiner does not agree.
Thompson discloses a metal complex (“organometallic complex” in page 4, lins4-8; and page 12, lines 1-22) having formula of L2MX, wherein M can preferably be Ir; L represents a bidentate ligand comprising sp2 hybridized carbon and heteroatoms; and X is a monoanionic bidentate ligand. The monoanionic bidentate ligand of X encompasses a pyridinyltetrapheanylene ligand. Therefore, Thompson does teaches a metal complex of Applicant’s Formula 1.
While Thompson exemplifies Compound PPIr (as shown below), the compound does not include tetraphenylene structure. 

    PNG
    media_image1.png
    162
    375
    media_image1.png
    Greyscale

Kwong ‘409 discloses tetraphenylene-based organic compounds used in organic light emitting diode (“OLED”) devices ([003]). 
Kwong ‘409 teaches that compounds including tetraphenylene cannot pack well in the solid state, leading to reduction in luminescence quenching and improvement in luminescence efficiency. Kwong ‘409 further teaches that tetraphenylene is much heavier than benzene, it can increase the glass transition temperature ([061]).
The following properties of the tetraphenylene unit itself, not as a part of the host compounds of Kwong ‘409, are recited by Kwong ‘409 ([061]).  
Tetraphenylene is a non-planar sterically cumbersome compound
they cannot pack well in the solid state (such as in the thin film form in OLED)
the tetraphenylene block can therefore be viewed as a “heavy benzene”
since tetraphenylene is much heavier than benzene, it can increase the glass transition temperature (Tg)
The ordinary skill in the art recognizes those properties being the unique properties of tetraphenylene itself. The properties are not created because the tetraphenylene is a part of the invention of Kwong ‘409 (formula in [062]), but inherent to the molecular structure of the tetraphenylene.
The ordinary skill in the art only relies on the knowledge about the properties of tetraphenylene itself to provide the resultant compounds (Thompson as modified by Kwong ‘405 on page 7 and Kondakova as modified by Kwong ‘737 & Kwong ‘409 on page 19 of the last Office Action), and does not rely on the knowledge of the compounds of Kwong ‘409 (Formula 1 of [016]) which are not a metal complex and used as host material. 
Furthermore, Applicant argues the disclosure of Kwong ‘409 individually. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the 3rd paragraph of page 27 through 2nd paragraph of page 28 of the reply filed 1/13/2021 regarding the rejections of claims 1-5, 9-12, and 14-16 under 35 U.S.C. 103 set forth in the Office Action of 10/13/2020 have been considered. 
Applicant argues that the discussion of Kim ‘524 on increasing steric hindrance is based on the existing quinoline group ligand, and what is disclosed functions to enhance the steric hindrance through “a fourth position of a phenylquinoline ligand of an iridium (Ir) complex is substituted by the methyl group to improve a steric hindrance effect of the ligand.” 
Applicant further argues that Kim ‘524 does not disclose replacing certain groups in the doping material (such as the necessary quinoline group) with tetraphenylene.
As outlined above, Kwong ‘409 teaches that compounds including tetraphenylene cannot pack well in the solid state leading to reduction in luminescence quenching and improvement in luminescence efficiency. 
The knowledge that an ordinary skill in the art relies on from Kim ‘524 is not the detailed structure of the phenylquinoline ligand nor the way how Kim ‘524 increases the steric hindrance of the phenylquinoline ligand.
As stated in the last Office Action (section 26, page 6), Kwong ‘409 does teach that tetraphenylene has steric hindrance and prevents molecular packing or stacking ([061]).
The only knowledge relied upon from Kim ‘524 is that the steric hindrance effect is beneficial to an organometallic complex which is used as an emitter of the light emitting layer of an organic light-emitting device. 
Kim ‘524 evidences that a quench effect by molecular interaction is prevented due to improved steric hindrance effect, which results in high luminescent efficiency and high color purity ([021]). 
Therefore, an ordinary skill in the art expects that addition of bulky tetraphenylene to an Ir-based complex increases steric hindrance, decreases luminescence quenching, and improves luminescence efficiency and color purity.
Furthermore, Applicant argues the disclosure of Kim ‘524 individually, not the teaching of Thomson in view of Kwong and Kim ‘524. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least these reasons, the applicant’s argument is not found to be persuasive.

Applicant’s arguments see the 3rd paragraph through the end of page 30 of the reply filed 1/13/2021 regarding the rejections of claims 1-16 under 35 U.S.C. 103 set forth in the Office Action of 10/13/2020 have been considered. 
Applicant argues
Kwong ‘409 teaches that compounds including tetraphenylene cannot pack well in the solid state leading to reduction in luminescence quenching and improvement in luminescence efficiency ([061]).
Kim ‘524 evidences that a quench effect by molecular interaction is prevented due to improved steric hindrance effect, which results in high luminescent efficiency and high color purity ([021]). 
Both Kwong ‘409 and Kim ‘524 teach increased efficiency of the device; therefore, the improvement of device efficiency is an expected result. 
Applicant argues that the claimed compound provides long service life.
Kwong ‘409 states “tetraphenylene is much heavier than benzene, it can increase the glass transition temperature (Tg)” ([061]). It is known in the art that higher glass transition temperature provides better film property/quality, which results in higher stability of the organic light emitting device. Higher glass transition temperature is also indirectly related to higher melting temperature and higher thermal decomposition temperature, which results in good thermal property of the material when it is used in an organic light emitting device. High stability and good thermal property of a material used in an organic light emitting device should provide long service life. Therefore, long service life is also an expected result.
For at least these reasons, the applicant’s argument is not found to be persuasive.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Applicant displays structure of the ligand Lc3 in claim 9. The chemical bond pointed by an arrow in the figure below (between the top oxygen atom and its neighboring carbon atom) should be a double bond. Currently the bond is a single bond.

    PNG
    media_image2.png
    208
    109
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1, hereafter Thompson) in view of Kwong et al. (US 2017/0077409 A1, hereafter Kwong ‘409), as evidenced by Kim et al. (US 2010/0133524 A1, hereafter Kim ‘524).
Regarding claim 1, Thompson discloses a metal complex (“organometallic complex” in page 4, lins4-8; and page 12, lines 1-22) having formula of L2MX, wherein M can preferably be Ir; L represents a bidentate ligand comprising sp2 hybridized carbon and heteroatoms; and X is a monoanionic bidentate ligand.
Thompson further discloses that the compound of formula L2MX can be used as a phosphorescent dopant with a host in an emitter layer of an electroluminescent device (“organic light emitting diode” of page 4, lines 4-8 and 16-17).
Thompson exemplifies a metal complex (Compound PPIr in Fig. 19) having structure as shown below.

    PNG
    media_image1.png
    162
    375
    media_image1.png
    Greyscale

Thompson further exemplifies an electroluminescent device (page 30, line 10 through page 31, line 3) comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and bis(2-phenylbenzothiazole) iridium acetylacetonate as a dopant) disposed between the anode and the cathode.

    PNG
    media_image3.png
    129
    483
    media_image3.png
    Greyscale

Thompson does not disclose the specific ligand structure including the tetraphenylene part of the Formula 1 of claim 1. However, the limitation of the ligand L of Thompson’s formula of L2MX, which is a bidentate ligand comprising sp2 hybridized carbon and heteroatoms, can be the tetraphenylene-based ligand of Applicant’s Formula 1.
Kwong ‘409 discloses tetraphenylene-based organic compounds used in organic light emitting diode (“OLED”) devices ([003]).
Kwong ‘409 teaches that compounds including tetraphenylene cannot pack well in the solid state leading to reduction in luminescence quenching and improvement in luminescence efficiency. Kwong ‘409 further teaches that tetraphenylene is much heavier than benzene, it can increase the glass transition temperature ([061]).
Kim ‘524 evidences that such an improvement in luminescence efficiency is also expected for an Ir-based complex emitter material as well as the organic host material. Kim ‘524 evidences that a quench effect by molecular interaction is prevented due to improved steric hindrance effect, which results in high luminescent efficiency and high color purity ([021]). Therefore, addition of bulky tetraphenylene to an Ir-based complex will increase steric hindrance, decreases luminescence quenching, and improves luminescence efficiency and color purity. 
Thompson, Kwong ‘409, and Kim ‘524 are analogous in the field of organic light emitting diode devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Thompson by replacing the benzene ring of the phenylpyridine ligand to tetraphenylene, as taught by Kwong ‘409. 
The motivation of doing so would provide the metal complex with improvement in luminescence efficiency and increase of the glass transition temperature.

 
    PNG
    media_image4.png
    408
    948
    media_image4.png
    Greyscale

When replacing the benzene rings of the phenylpyridine ligands of Thompson’s Compound PPIr by tetraphenylene rings, there are three different ways to produce three position isomers (Thompson as modified by Kwong ‘409 (1), (2), and (3)), as shown in the figure above. 
The ligands of Thompson as modified by Kwong ‘409 (1) and (2) have similar structures as Applicant’s exemplified ligand structures of the instant claim 4 (7th and 8th structures). However, the ligand of Thompson as modified by Kwong ‘409 (3) does not meet the limitation of the instant claim 4.
It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to have chosen two out of three structures described above, based on the teaching of Thompson as modified by Kwong ‘409. The selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Hereafter rejections are made using the structure of Thompson as modified by Kwong ‘409 (1) in the figure above. The other structure of Thompson as modified by Kwong ‘409 (2) also reads on claim limitations similarly as the structure (1) does. 
The resultant metal complex of Thompson as modified by Kwong ‘409 (1) has identical structure as Applicant’s Formula 1, wherein Cy is a substituted or unsubstituted heteroaryl having 5 to 24 aromatic ring atoms (pyridine); Cy is bonded to M via a nitrogen atom; M is Ir, X1 to X16 are independently selected from N, C, or CR (X2 and X3 are C; X1, X4-X16 are CR), wherein R is hydrogen; and X3
Regarding claim 2, the metal complex of Thompson as modified by Kwong ‘409, wherein the metal is Ir.
Regarding claim 3, the metal complex of Thompson as modified by Kwong ‘409, wherein Cy has a partial stricture of

    PNG
    media_image5.png
    87
    80
    media_image5.png
    Greyscale
.
Regarding claim 4, the metal complex of Thompson as modified by Kwong ‘409, wherein the complex has the formula of M(La)m(Lb)n(Lc)q, wherein Lb and Lc are the second and third ligand coordinating to M, Lb and Lc can be the same or different; wherein m is 2, n is 1, and q is 0; m+n+q is the oxidation number of M; wherein La is independently selected from the group consisting of:
 
    PNG
    media_image6.png
    273
    213
    media_image6.png
    Greyscale
,
Wherein Lb and Lc are independently selected from the group consisting of:

    PNG
    media_image7.png
    130
    125
    media_image7.png
    Greyscale
, 
Wherein R1-R6, Ra, and Rb can represent mono, di, tri or tetra substitution or no substitution; R1-R6, Ra, Rb, Rc are each independently selected from hydrogen (R1, R3, R4, R5, R6, Rb are hydrogen), a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms (Ra and Rc are methyl).
Regarding claim 5, the metal complex of Thompson as modified by Kwong ‘409, wherein La is selected La43 (as shown below).

    PNG
    media_image8.png
    287
    175
    media_image8.png
    Greyscale
 
Regarding claim 9, the metal complex of Thompson as modified by Kwong ‘409, wherein the complex has the formula of Ir(La)2Lc, La is selected from anyone or both of La1 to La130 (La43 and La60), and Lc is Lc1 (as shown below).

    PNG
    media_image9.png
    146
    86
    media_image9.png
    Greyscale

Regarding claims 10-12, and 14-16, the metal complex of Thompson as modified by Kwong ‘409 reads on all the features of claim 1 as outlined above.
Thompson discloses that the compound of formula L2MX (Thompson as modified by Kwong ‘409 (1) is Thompson’s formula L2MX) can be used as a phosphorescent dopant with a 
Thompson further exemplifies an electroluminescent device (page 30, line 10 through page 31, line 3) comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and bis(2-phenylbenzothiazole) iridium acetylacetonate as a dopant) disposed between the anode and the cathode.
Thompson does not exemplify a specific device comprising the metal complex of Thompson as modified by Kwong ‘409 (1). However, Thompson teaches that the compound of the invention can be used as a phosphorescent dopant of an emitter layer of an electroluminescent device (page 3, lines 32-34; page 4, lines 16-17). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Thompson as modified by Kwong ‘409 by using it as the phosphorescent dopant material of the electroluminescent device of Thompson, as taught by Thompson.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electroluminescent device.
The resultant device comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and Thompson as modified by Kwong ‘409 (1) as a dopant) disposed between the anode and the cathode, comprising a metal complex comprising a partial structure represented by Formula 1.
The ligand of the metal complex of Thompson as modified by Kwong ‘409 of the organic layer of the electroluminescent device of Thompson as modified by Kwong ‘409 has identical structure of Formula 1, wherein Cy is a substituted or unsubstituted aryl having 5 to 24 aromatic ring atoms (pyridine); Cy is bonded to M via a nitrogen atom; M is Ir, X1 to X16 are independently selected from N, C, or CR (X2 and X3 are C; X1, X4-X16 are CR); wherein R is hydrogen; and X3 is connected to M through a metal-carbon bond, meeting all the limitations of claim 10.
The organic layer comprising the metal complex of Thompson as modified by Kwong ‘409 is an emissive layer and the complex is an emitter (“phosphorescent dopant” of page 4, lines 4-8 and 16-17; “emitter layer” of page 30, line 10 through page 31, line 3 by Thompson), meeting all the limitations of claim 11.
The organic layer of the electroluminescent device of Thompson as modified by Kwong ‘409 comprises a host (CBP), meeting all the limitations of claim 12.
The electroluminescent device of Thompson as modified by Kwong ‘409, wherein the host compound (CBP) comprises at least one the chemical groups selected from the group consisting of carbazole, meeting all the limitation of claim 14.
Regarding claim 15, the electroluminescent device of Thompson as modified by Kwong ‘409, as evidenced by Kim ‘524 reads on all the features of claim 10, as outlined above
Thompson does not exemplify a specific device wherein the electroluminescent device of Thompson as modified by Kwong ‘409 is incorporated. 
However, Thompson teaches that the electroluminescent device of the invention can be incorporated into a consumer product (“vehicle, computer, television, printer” of page 36, lines 11-15). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Thompson as modified by Kwong ‘409 by incorporating it into a consumer product such as television, as taught by Thompson.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a television.
The resultant television including the electroluminescent device of Thompson as modified by Kwong ‘409, meeting all the limitation of claim 15.
Regarding claim 16, the metal complex of Thompson as modified by Kwong ‘409 reads on all the features of claim 1 as outlined above, and the electroluminescent device of Thompson as modified by Kwong ‘409, as evidenced by Kim ‘524 reads on all the features of claim 10, as outlined above. 
The device comprises an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and Thompson as modified by Kwong ‘409 (1) as a dopant) disposed between the anode and the cathode.
The device comprises an organic layer comprising the metal complex of Thompson as modified by Kwong ‘409 (1) and other organic material CBP. Therefore, the organic layer is a formulation comprising the metal complex of claim 1, meeting all the limitations of claim 16.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1) in view of Kwong ‘409 et al. (US 2017/0077409 A1), as evidenced by Kim et al. (US 2010/0133524 A1), as applied to claim 1 above, further in view of Kim et al. (US 2008/0194853 A1, hereafter Kim ‘853).
Regarding claim 6, the metal complex of Thompson as modified by Kwong ‘409 reads on all the features of claim 1 as outlined above.
The metal complex of Thompson as modified by Kwong ‘409 does not include deuterium. 
Kim ‘853 teaches that substitution of hydrogen of an iridium complex with deuterium decreases van der Waals’ force and reduces intermolecular collision ([021]). 
Kim ‘524 also evidences reduced intermolecular interaction between Ir-complex emitter molecules decreases luminescence quenching and improves luminescence efficiency ([021]).
Kim ‘853 further teaches that partial or complete substitution of hydrogen of the ligands of an iridium complex by deuterium improves luminescence efficiency, luminance, current efficiency, power efficiency, and/or thermal stability ([022]).
Thompson, Kwong ‘409, Kim ‘524, and Kim ‘853 are analogous in the field of organic light emitting diode devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Thompson as modified by Kwong ‘409 by partially or fully replacing hydrogen atoms of the tetraphenylene-pyridine ligand to deuterium, as taught by Kwong ‘409. 
The motivation of doing so would provide the metal complex with improvement in luminescence efficiency, luminance, current efficiency, power efficiency, and/or thermal stability.
The resultant metal compound of Thompson as modified by Kwong ‘409 and Kim ‘853 as evidenced by Kim ‘524, wherein ligand La is partially or fully deuterated, meeting all the limitations of claim 6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO0141512 A1) in view of Kwong ‘409 et al. (US 2017/0077409 A1), as evidenced by Kim et al. (US 2010/0133524 A1), as applied to claim 10 above, further in view of Nishimura et al. (US 2013/0075716 A1, hereafter Nishimura).
Regarding claim 13, the electroluminescent device of Thompson as modified by Kwong ‘409 reads on all the features of claim 10, as outlined above.
The electroluminescent device comprises an anode (ITO), a cathode (Mg-Ag), and an organic layer (“emitter layer”, CBP as a host and Thompson as modified by Kwong ‘409 (1) as a dopant) disposed between the anode and the cathode.
Thompson as modified by Kwong ‘409 does not disclose a specific device, wherein the organic layer comprises at least two hosts. 
Nishimura disclose an organic electroluminescent device (“Example 1” in [514]-[519]; Table 1) wherein the organic layer (“emitting layer”) comprises two hosts (PBH-01 and PBH-04).

    PNG
    media_image10.png
    306
    627
    media_image10.png
    Greyscale

Nishimura teaches that organic electroluminescent devices comprising the host materials of the invention provides excellent luminous efficiency, longer lifetime, and lower driving voltage ([530]).
Thompson, Kwong ‘409, and Nishimura are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Thompson as modified by Kwong ‘409 by using PBH-01 and PBH-04 as the host materials of the emission layer, as taught by Nishimura. 
The motivation of doing so would provide the organic electroluminescent device with excellent luminous efficiency, longer lifetime, and lower driving voltage as taught by Nishimura.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant electroluminescent device comprises an anode (ITO), a cathode (Mg-Ag), and an organic layer (Compounds PBH-01 and PBH-04 of Nishimura as hosts; Thompson as modified by Kwong ‘409 (1) as a dopant) disposed between the anode and the cathode, meeting all the limitations of claim 13.

Claims 1-5, 7-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2006/0134460 A1, hereafter Kondakova) in view of Kwong et al. (US 2009/0108737 A1, hereafter Kwong ‘737) and Kwong et al. (US 2017/0077409 A1), as evidenced by Kim et al. (US 2010/0133524 A1).
Regarding claim 1, Kondakova discloses a homoleptic metal complex (“fac tris(2-phenyl-pyridinato-N,C2)Iridium (III) [i.e. Ir(ppy)3]” in [190], [370]) being used in an electroluminescent device (“EL device 1” in [365]-[374]) and having the structure as shown below. 

    PNG
    media_image11.png
    346
    567
    media_image11.png
    Greyscale

Kondakova further discloses an electroluminescent device (“EL device 1” in [365]-[374]) comprising an anode (ITO in [366]), a cathode (Mg-Ag in [373]), and an organic layer (“light 3 ([370]).
The homoleptic metal complex of Ir(ppy)3 by Kondakova does not meet the limitation of Applicant’s Formula 1, wherein the ligand comprises teteraphenylene structure.
Kwong ‘737 teaches that heteroleptic complexes can be advantageous because of the desirable properties imparted by the different ligands ([055]). 
Kwong ‘737 provides the example of a heteroleptic complex in which one ligand with higher molecular weight imparts good stability while a second ligand with lower molecular weight imparts lower evaporation temperatures, providing easier processibility and improved manufacturing ([055]).
Kwong ‘737 exemplifies heteroleptic complexes utilizing two phenylpyridine ligands as the lower-molecular-weight ligand ([057]).
Kondakova and Kwong ‘737 do not disclose the specific ligand structure including tetraphenylene.
Kwong ‘409 discloses tetraphenylene-based organic compounds used in organic light emitting diode (“OLED”) devices ([003]).
Kwong ‘409 teaches that compounds including tetraphenylene cannot pack well in the solid state leading to reduction in luminescence quenching and improvement in luminescence efficiency ([061]). Kwong ‘409 further teaches that tetraphenylene is much heavier than benzene, it can increase the glass transition temperature ([061]).
Kim ‘524 evidences that an improvement in luminescence efficiency is also expected for an Ir-based complex emitter material as well as the organic host material. Kim ‘524 evidences 
Kondakova, Kwong ‘737, Kwong ‘409, and Kim ‘524 are analogous in the field of organic light emitting diode devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the homoleptic metal complex of Kondakova (Ir(ppy)3) by replacing the benzene ring of one of phenylpyridine ligands to tetraphenylene, as taught by Kwong ‘737 and Kwong ‘409.
The motivation for doing so would have been to provide heteroleptic complexes in which two lower-molecular-weight phenylpyridine ligands impart lower evaporation temperatures, providing easier processibility and improved manufacturing, as taught by Kwong ‘737, and improvement in luminescence efficiency and increase of the glass transition temperature by having a higher-molecular-weight ligand including tetraphenylene structure, as taught by Kwong ‘409 and as evidenced by Kim ‘524.


    PNG
    media_image12.png
    339
    953
    media_image12.png
    Greyscale

When replacing the benzene ring of the phenylpyridine ligands of Kondakova’s Ir(ppy)3 by a tetraphenylene ring, there are three different ways to produce three position isomers (Kondakova as modified by Kwong ‘737 & Kwong ‘409 (1), (2), and (3)), as shown in the figure above. 
The ligands of Kondakova as modified by Kwong ‘737 & Kwong ‘409 (1) and (2) have similar structures as Applicant’s exemplified ligand structures of the instant claim 4 (7th and 8th structures). However, the ligand of Kondakova as modified by Kwong ‘737 & Kwong ‘409 (3) does not meet the limitation of the instant claim 4.
It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to have chosen two out of three structures described above, based on the teaching of Kondakova as modified by Kwong ‘737 & Kwong ‘409. The selection would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.
Hereafter rejections are made using the structure of Kondakova as modified by Kwong ‘737 & Kwong ‘409 (1) in the figure above. The other structure of Kondakova as modified by Kwong ‘737 & Kwong ‘409 (2) also reads on claim limitations similarly as the structure (1) does. 
The resultant metal complex of Kondakova as modified by Kwong ‘737 & Kwong ‘409 (1) has identical structure as Applicant’s Formula 1, wherein Cy is a substituted or unsubstituted heteroaryl having 5 to 24 aromatic ring atoms (pyridine); Cy is bonded to M via a nitrogen atom; 1 to X16 are independently selected from N, C, or CR (X2 and X3 are C; X1, X4-X16 are CR), wherein R is hydrogen; and X3 is connected to M through a metal-carbon bond, meeting all the limitations of claim 1.
The modification also results in an electroluminescent device by Kondakova as modified by Kwong ‘737 and Kwong ‘409 comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“light emitting layer”) comprising two hosts of TPBI and TCTA and a phosphorescent dopant of metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409, disposed between the anode and cathode. 
Regarding claim 2, the metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409, wherein the metal is Ir.
Regarding claim 3, the metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409, wherein Cy has a partial stricture of

    PNG
    media_image5.png
    87
    80
    media_image5.png
    Greyscale
.
Regarding claim 4, the metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409, wherein the complex has the formula of M(La)m(Lb)n(Lc)q, wherein Lb and Lc are the second and third ligand coordinating to M, Lb and Lc can be the same or different; wherein m is 1, n is 2, and q is 0; m+n+q is the oxidation number of M; wherein La is independently selected from the group consisting of:

    PNG
    media_image13.png
    263
    205
    media_image13.png
    Greyscale
, 
wherein Lb and Lc are independently selected from the group consisting of: 

    PNG
    media_image14.png
    202
    116
    media_image14.png
    Greyscale
, 
wherein R1-R6, Ra, and Rb can represent mono, di, tri or tetra substitution or no substitution; R1, R3, R4, R5, Ra, and Rb are hydrogen.
Regarding claim 5, the metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409, wherein La is selected La43 (as shown below).

    PNG
    media_image8.png
    287
    175
    media_image8.png
    Greyscale

Regarding claim 7, the metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409, wherein R1-R6, Ra, and Rb can represent mono, di, tri or tetra substitution or no substitution; R1, R3, R4, R5, Ra, and Rb are hydrogen.
Regarding claim 8, the metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409, wherein the metal complex has the formula of IrLa(Lb)2, La is selected from anyone of La1 to La130 (La43), and Lb is selected from anyone or both of the group consisting of:

    PNG
    media_image15.png
    164
    76
    media_image15.png
    Greyscale

Regarding claim 10-14, the metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409 reads on all the features of claim 1 as outlined above.
The electroluminescent device by Kondakova as modified by Kwong ‘737 and Kwong ‘409 comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“light emitting layer”) comprising two hosts of TPBI and TCTA and a phosphorescent dopant of metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409, disposed between the anode and cathode, meeting all the limitations of claims 10-13.
The device comprises the host compound (TCTA) comprises at least one of the chemical group selected from carbazole, meeting all the limitations of claim 14.
Regarding claim 15, the electroluminescent device of Kondakova as modified by Kwong ‘737 and Kwong ‘409 reads on all the features of claim 10, as outlined above.
The electroluminescent device by Kondakova as modified by Kwong ‘737 and Kwong ‘409 comprising an anode (ITO), a cathode (Mg-Ag), and an organic layer (“light emitting 
Kondakova teaches that the electroluminescent device of the invention can be incorporated into another device of an organic light-emitting device (“passive matrix display”, “active matrix display” in [220]; “multicolor display”, “area lighting device” in [363])
Kondakova does not exemplify a specific device wherein the electroluminescent device of Kondakova as modified by Kwong ‘737 and Kwong ‘409 is incorporated. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the electroluminescent device of Kondakova as modified by Kwong ‘737 and Kwong ‘409 by incorporating it into an organic light-emitting device, as taught by Kondakova.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant organic light-emitting device includes the electroluminescent device of Kondakova as modified by Kwong ‘737 and Kwong ‘409, meeting all the limitation of claim 15.
Regarding claim 16
The device comprises an organic layer comprising the metal complex of Kondakova as modified by Kwong ‘737 and Kwong ‘409 and other organic materials including TPBI and TCTA. Therefore, the organic layer is a formulation comprising the metal complex of claim 1, meeting all the limitations of claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786